Citation Nr: 1716713	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Esq. 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Specifically, the Veteran's claims for entitlement to service connection were denied in a November 2013 rating decision.  The Veteran's claim for entitlement to a TDIU was subsequently denied in a January 2016 rating decision.

With regard to the service connection claims, the Veteran requested a videoconference hearing in his substantive appeal dated December 2015.  However, the Veteran's representative subsequently indicated his wish to withdraw this request in an April 2017 written statement.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

Additionally, the Board notes that the issue of entitlement to payment or reimbursement for medical expenses incurred at Munroe Regional Medical Center on March 22, 2015, was the subject of a Board remand in January 2017.  Pursuant to BVA Directive 8430 (May 17, 1999), this issue will be the subject of a separate Board decision upon completion of the development ordered in January 2017.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has been diagnosed with ischemic heart disease, prostate cancer, and Parkinson's disease.

2.  Affording the Veteran the benefit of the doubt, the evidence establishes that the Veteran was exposed to herbicide agents during service.  


CONCLUSIONS OF LAW

1.  Resolving any doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Resolving any doubt in the Veteran's favor, the criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Resolving any doubt in the Veteran's favor, the criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to service connection for ischemic heart disease, prostate cancer, and Parkinson's disease.    

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004). 

In applying these standards to the Veteran's claims, the Board first finds competent evidence of the claimed disabilities.  Specifically, private treatment records from Hartford Hospital indicate that the Veteran received a stent in December 2012 to treat a Non-ST Segment Elevation Myocardial Infarction (heart attack).  Additionally, VA treatment records spanning July 2003 to November 2013 establish the Veteran's history of both prostate cancer and Parkinson's disease.  Accordingly, the Board finds competent evidence of the current existence of the claimed disabilities.  

The Veteran contends that these disabilities are related to in-service exposure to herbicide agents.  To that end, the Veteran has identified multiple points of exposure, to include: service with the 809th Engineer Battalion in Thailand, during which the Veteran's company assisted with the formation of the Bangkok Bypass Road and used herbicide agents to clear surrounding foliage; the use of herbicide agents at the Veteran's base in Thailand to control bugs and vegetation; and disembarkment at an airport in Vietnam during a flight from Thailand to the United States in April 1965.

The Board notes that there is conflicting evidence of record regarding the Veteran's contended exposure to herbicide agents during service.  An April 2013 Personnel Information Exchange System (PIES) response indicated that the Veteran's service records contained no reports of exposure to herbicides.  As such, a November 2013 Formal Finding was issued, which reported that the evidence of record was insufficient to submit to the Army and Joint Services Records Research Center (JSRRC) to corroborate the Veteran's reports of exposure to herbicide agents.   

However, there is also a significant body of evidence which tends to corroborate the Veteran's competent and credible testimony.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran's service records confirm his assignment to the 809th Engineer Battalion and his duty station in Bangkok, Thailand, from approximately April 1964 to April 1965.  The Veteran was assigned to construction duty during this time, until his return to the United States in April 1965.  Thus the Veteran's descriptions of the in-service events appear consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record.

The Veteran's testimony is further buttressed by the additional evidence of record.  An article provided by the Veteran's representative confirms that the Bangkok Bypass Road project was served by the 809th Engineer Battalion.  See "Bangkok Bypass Road," dated March/April 1965.  The purpose of said project was to "open[] for cultivation over 250,000 acres of fertile but inaccessible land," which required significant clearing of land for development.  Id.    

Even more compelling to the Board are the numerous buddy statements provided by the Veteran.  Collectively, these statements confirm the Veteran's presence in Thailand with the 809th Engineer Battalion, and assignment to the Bangkok Bypass Road project.  Several statements confirm the use of herbicides both at base camp and in developing land for the Bangkok Bypass Road, and indicate that Agent Orange was commonly used to control vegetation around U.S. Army bases throughout Southeast Asia during the Veteran's period of service.  Said statements also note that the Battalion's deployment ended in 1965, and that the return flight to the U.S. stopped in Vietnam, during which several servicemembers disembarked.  See Layno, 6 Vet. App. at 469.

Affording the Veteran the benefit of the doubt, the Board finds sufficiently competent evidence that the Veteran was exposed to herbicide agents during service.  At a minimum, the Veteran had "boots on the ground" in Vietnam during his April 1965 plane disembarkment.  Moreover, it would appear that the Veteran was exposed to herbicide agents during service in Thailand, both at his military base and during construction of the Bangkok Bypass Road.  See 38 U.S.C.A. § 5107  (2016).  

The Veteran's conceded exposure to herbicide agents during service triggers an analysis into the application of presumptive service connection in this case.  To that end, if a veteran was exposed to herbicide agents during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2016).  Here, the Veteran's current disabilities-to include ischemic heart disease (including old myocardial infarction), prostate cancer, and Parkinson's disease-all qualify as diseases presumptively linked to exposure to herbicide agents, and the record is absent of evidence which rebuts the presumption of service incurrence in this case.  38 C.F.R. §§3.307(d)(1) (2016).

Accordingly, the Veteran's claims for entitlement to service connection for ischemic heart disease, prostate cancer, and Parkinson's disease, are hereby granted.  

ORDER

Entitlement to service connection for ischemic heart disease is granted.  

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for Parkinson's disease is granted.




REMAND

The Board now turns to the Veteran's claim for entitlement to a TDIU.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

By way of procedural history, the Veteran's claim was denied in a January 2016 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2016.  See 38 C.F.R. § 20.201 (2016); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, the RO has not yet issued a Statement of the Case (SOC) pertaining to this claim.  As such, the matter must be remanded such that the requisite SOC may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran and his representative (Matthew D. Hill, Esq.) with an SOC addressing the issue of entitlement to a TDIU.  

The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


